DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the tag identifiers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the tag identifiers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (USPN 9636048).
Regarding claim 1, Beckman discloses a system for monitoring physical activity having tags 309 and 311 attached to the article or machine, a user device 323, and servers 301. Beckman notes that the tags have unique signals in which the server can ping the user device and the tags to co-locate the user and establish the identity of the user (See Paragraph bridging columns 11 and 12). This appears to be the equivalent of verifying the tag and associating the tag with a tag identifier. Beckman also notes that the tag is identified by detecting which signal is strongest at the exercise device being used (See Paragraph Bridging columns 11 and 12). This would be interpreted as a sequence of interrogation since it has to determine which signal from the tag is the strongest.  In addition, Beckman notes that the tag can be used to identify an object in the sense that the tag can be attached to a wristband, armband, a belt, etc. (See Paragraph bridging columns 6 and 7, Column 8, lines 43 through 47; and Column 9, lines 17 through 20). One having ordinary skill in the art would have found it obvious to have the tag identify an object, as taught by Beckman, in order to track the user.
Regarding claims 2-6, Based on Figure 4, the verification procedure is activated at the beginning, during, and end of the physical activity considering the signal of the tags can be tracked based on the user's movement on the article (See Paragraph bridging columns 12 and 13). Beckman also further discloses that the duration and intervals can be verified.
Regarding claim 7, Beckman discloses that the system may keep schedules and goals to determine if the user is over achieving or underachieving (See Column 14, lines 29 through 47). This would imply that the metadata would include times at which the tag identifiers were retrieved.
Regarding claim 8, Beckman discloses that the user device and article are pinged to make sure that the signals are in the same vicinity (See Paragraph bridging columns 11 and 12).
Regarding claim 10, see the above regarding claim 1.
Regarding claims 11-15, see the above regarding claims 2-6.
Regarding claims 16 and 17, see the above regarding claims 7 and 8.
Regarding claim 19, the user device inherently has a non-transitory computer readable medium with software thereon. Further, Beckman discloses that the user device communicating with the article and the server (transmitting information via signals) to verify the tags to determine who is using the machine (identify the user based on tag identifiers) (Gee paragraph bridging columns 11 and 12).
Regarding claim 20, see the above regarding claims 7 and 8.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (USPN 9636048) in view of Patel et al. (USPN 10878952).
Regarding claims 9 and 18, Beckman notes that the system can be used for shopping applications but does not discloses tags being scanned by a retail system to facilitate a transaction. Patel et al. discloses a system for tracking exercise wherein the system can also be used for making transaction via RFID tags (See Column 8, lines 4 through 21 and Column 21, lines 6 through 18). One having ordinary skill in the art would have found it obvious to have retail transaction using tags, as taught by Patel et al., to promote non-human contact.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-20 have been considered but are moot. Though arguments are moot, it should be noted after careful consideration, the allowable subject matter of claim 21 indicated in office action dated 7/19/22 has been withdrawn.  The limitation related to a sequence of interrogations are address in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711